DETAILED ACTION
This Office Action is in response to application 17/728707 filed on 04/25/2022.  Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 has been acknowledged and is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,447,573 (Patent ‘573) in view of Gaines et al. (US 2012/0226768).
Regarding claim 1, Patent ‘573 discloses:
A method, implemented separately or collectively by at least one server having a network connection to a diagnostic analyzer, for displaying information related to the diagnostic analyzer on a portable computer having a network connection to the at least one server, comprising (Patent ‘573, claim 1, preamble): 
receiving user identification information from the portable computer, wherein a user associated with the user identification information operates the diagnostic analyzer (Patent ‘573, claim 1, receiving limitation); 
retrieving first diagnostic analyzer information, wherein the first diagnostic analyzer information is related to the diagnostic analyzer (Patent ‘573, claim 1, second receiving limitation);
receiving second diagnostic analyzer information from the diagnostic analyzer, (Patent ‘573, claim 1, communicating limitation); 
communicating with the portable computer to present the first diagnostic analyzer information to the portable computer, wherein the portable computer is configured to display the first diagnostic analyzer information (Patent ‘573, claim 1, second communicating limitation).
Patent ‘573 did not explicitly disclose retrieving first diagnostic analyzer information from at least one database that relates analyzer information to the user of the diagnostic analyzer; wherein the second diagnostic analyzer information is generated by the diagnostic analyzer; present the first and the second diagnostic analyzer information and display the first and the second diagnostic analyzer information.
However, in an analogous art, Gaines discloses retrieving first diagnostic analyzer information from at least one database that relates analyzer information to the user of the diagnostic analyzer (Paragraph 39, the outbound web server queries the device control database 44 (i.e., database) for status information (i.e., first diagnostic analyzer information) to determine which of the listed medical devices are presently active according to the data logged by the device control database 44. Paragraph 40, upon obtaining the status information, a display page is prepared to display information retrieved from the metadata and applications database 46, to display a listing of medical devices 10 available for monitoring the user at the remote monitoring device 62. Figure 3c showing medical device ‘kangaroo joey’ was selected, then showing the different locations of ‘kangaroo joey’ devices);
wherein the second diagnostic analyzer information is generated by the diagnostic analyzer (Paragraph 42, device information (i.e., second diagnostic analyzer information) of the medical device 10 is displayed, recreating a current screen generated by the medical device 10. Information includes pump location, error conditions, status mode, etc); and
present the first and the second diagnostic analyzer information and display the first and the second diagnostic analyzer information (Figure 3c and 3d being displayed at the remote monitoring device. Paragraph 41, screen 2 is displayed at the remote monitoring device 62. Paragraph 42, screen 3 is displayed at the remote monitoring device 62).
	One of ordinary skill in the art would have been motivated to combine the teachings of Patent ‘573 and Gaines because the references involve remote monitoring of medical equipment, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the database, second diagnostic analyzer information, and presenting the information of Gaines with the teachings of Patent ‘573 in order to improve efficiencies in centralized monitoring of critical care and home care health centers (Gaines, Paragraph 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaines et al. (US 2012/0226768).
Regarding claim 1, Gaines discloses:
 A method, implemented separately or collectively by at least one server (Figure 1, access point 40) having a network connection (Figure 1, wireless wide-area network ("WWAN") 52) to a diagnostic analyzer (Figure 1, medical device 10), for displaying information (Figure 3) related to the diagnostic analyzer on a portable computer (Figure 1, remote monitoring devices 62) having a network connection (Figure 1, broadband network 50) to the at least one server, comprising (Paragraph 30, Figure 1, access point includes an inbound server (device integration server) that has access to a transceiver for communicating with the relay modules over the WWAN. Medical device data received by the device integration server 41 is forwarded to a secure web server 42 and is logged in association with identification information of the associated medical devices in a device control database 44. Paragraphs 35, 40, displaying on a remote monitoring device (i.e., portable computer). Paragraph 43, devices include personal computers, tablets, and display-based mobile devices. Figure 3b showing information related to the medical device);
receiving user identification information (Figure 3a, 302) from the portable computer, wherein a user associated with the user identification (Paragraph 35, authorized technician) information operates the diagnostic analyzer (Paragraph 35-36, authorized technician having access to one of the remote monitoring devices provides authenticating credentials to the server. Paragraph 42, enabling device control form the remote monitoring device); 
retrieving first diagnostic analyzer information (Figure 3c, offline/online) from at least one database (Figure 1, Device control database) that relates analyzer information to the user of the diagnostic analyzer, wherein the first diagnostic analyzer information is related to the diagnostic analyzer (Paragraph 39, the outbound web server queries the device control database 44 for status information to determine which of the listed medical devices are presently active according to the data logged by the device control database 44. Paragraph 40, upon obtaining the status information, a display page is prepared to display information retrieved from the metadata and applications database 46, to display a listing of medical devices 10 available for monitoring the user at the remote monitoring device 62. Figure 3c showing medical device ‘kangaroo joey’ was selected, then showing the different locations of ‘kangaroo joey’ devices); 
receiving second diagnostic analyzer information (Figure 3d) from the diagnostic analyzer, wherein the second diagnostic analyzer information is generated by the diagnostic analyzer (Paragraph 42, Figure 3d, once an individual device is selected by a user, screen 3 is displayed at the remote monitoring device 62. Device information of the medical device 10 is displayed, recreating a current screen generated by the medical device 10. Information includes pump location, error conditions, status mode, etc); 




communicating with the portable computer to present the first and the second diagnostic analyzer information to the portable computer, wherein the portable computer is configured to display the first and the second diagnostic analyzer information (Figure 3c and 3d being displayed at the remote monitoring device. Paragraph 41, screen 2 is displayed at the remote monitoring device 62. Paragraph 42, screen 3 is displayed at the remote monitoring device 62).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451